Exhibit 10.1




JD DRAFT
04/29/05




ASSUMPTION AGREEMENT

ASSUMPTION AGREEMENT, dated as of April 29, 2005 (this "Assumption Agreement"),
made by CRL International, Inc., a Guam corporation (the "Additional Grantor"),
in favor of HARMAN PRO NORTH AMERICA, INC. (successor-in-interest to Harman
Acquisition Corp. (f/k/a Orban, Inc.)), a Delaware corporation (together with
its successors and assigns, the "Lender") and a party to the Credit Agreement
referred to below.  All capitalized terms not defined herein shall have the
meaning ascribed to them in such Credit Agreement.

PRELIMINARY STATEMENTS

A.

CRL Systems, Inc., a Nevada corporation (the "Borrower"), and the Lender have
entered into a Credit Agreement, dated as of May 31, 2000 (as amended,
supplemented, restated or otherwise modified from time to time, the "Credit
Agreement").

B.

In connection with the Credit Agreement, the Borrower and certain of its
Affiliates (other than the Additional Grantor) have entered into the Guarantee
and Collateral Agreement, dated as of May 31, 2000 (as amended, supplemented,
restated or otherwise modified from time to time, the "Guarantee and Collateral
Agreement") in favor of the Lender.

C.

Section 6.10 of the Credit Agreement (in the case of Subsidiaries of the
Borrower) or Section 8.14(b) of the Guarantee and Collateral Agreement (in the
case of Subsidiaries of the Parent other than the Borrower and its
Subsidiaries), as the case may be, requires the Additional Grantor to become a
party to the Guarantee and Collateral Agreement.

The Additional Grantor has agreed to execute and deliver this Assumption
Agreement in order to become a party to the Guarantee and Collateral Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Additional Grantor hereby agrees in favor
of the Lender as follows:

1.

Guarantee and Collateral Agreement.  By executing and delivering this Assumption
Agreement, the Additional Grantor, as provided in Section 8.14 of the Guarantee
and Collateral Agreement, hereby becomes a party to the Guarantee and Collateral
Agreement as a Grantor in all respects thereunder with the same force and effect
as if originally named therein as a Grantor and, without limiting the generality
of the foregoing, hereby expressly assumes all obligations and liabilities of a
Grantor thereunder.  The Additional Grantor hereby further agrees, as of the
date first above written, that each reference in the Guarantee and Collateral
Agreement to a "Grantor" or a "Guarantor" shall also mean and be a reference to
such Additional Grantor.  The information set forth in Annex 1-A hereto is
hereby added to the information set forth in the Schedules to the Guarantee and
Collateral Agreement.  The Additional Grantor hereby represents and warrants
that each of the representations and warranties contained in Section 4 of the
Guarantee and Collateral Agreement is true and correct on and as the





DLI-5918676v2




--------------------------------------------------------------------------------

date hereof (after giving effect to this Assumption Agreement) as if made on and
as of such date.

2.

Guaranty.  Without limiting the generality of Section 1 of this Assumption
Agreement, the Additional Grantor hereby unconditionally and irrevocably
guarantees to the Lender and its respective successors, endorsees, transferees,
and assigns, the prompt and complete payment and performance when due (whether
at stated maturity, by acceleration or otherwise) of all of the Obligations
(including, without limitation, any extensions, modifications, substitutions,
increases, restructurings, amendments, restatements, or renewals of any or all
of the Obligations).

3.

Grant of Security.  Without limiting the generality of Section 1 of this
Assumption Agreement, as security for the prompt and complete payment and
performance when due of all of the Obligations, the Additional Grantor hereby
assigns and transfers to the Lender, and hereby grants to the Lender, a security
interest in, all of its right, title and interest in and to all of the
Collateral, whether now owned or hereafter acquired by the Additional Grantor,
wherever located and whether now or hereafter existing or arising, including,
without limitation, the property and assets of the undersigned set forth on the
attached supplemental schedules to the Schedules to the Guarantee and Collateral
Agreement.

4.

Counterparts.  This Assumption Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto were upon the same instrument.  Delivery of an executed
signature page of this Assumption Agreement by facsimile transmission shall be
effective as delivery of a manually executed counterpart hereof.

5.

GOVERNING LAW.  THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT
REGARD TO THE PRINCIPLES OF CONFLICT OF LAWS THEREOF EXCEPT SECTIONS 5-1401 AND
5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW.





DLI-5918676v2

2




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

CRL INTERNATIONAL, INC.


By: /s/ C. Jayson Brentlinger

Name: C. Jayson Brentlinger
Title: President and Chief Executive Officer

Accepted and agreed to by:

HARMAN PRO NORTH AMERICA, INC.


By: ___________________

Name: Frank Meredith
Title: Chief Financial Officer








DLI-5918676v2

3


